—Appeal by the defendant from a judgment of the Supreme Court, Queens County (McDonald, J.), rendered March 24, 2000, convicting her of robbery in the first degree, robbery in the second degree (two counts), and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*373The defendant’s contention that the evidence was legally insufficient to establish her guilt of the crimes of which she was convicted is unpreserved for appellate review (see CPL 470.05 [2]; People v Gray, 86 NY2d 10; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]). Feuerstein, J.P., Goldstein, McGinity and Crane, JJ., concur.